Title: To James Madison from William Jarvis, 22 September 1802 (Abstract)
From: Jarvis, William
To: Madison, James


22 September 1802, Lisbon. Has had no reply to his 9 Sept. letter to the Portuguese government about the prohibition on imported flour, a copy of which was enclosed in his 11 Sept. dispatch. “Notwithstanding I have every reason to suppose that what flour is on hand the 4th Jany. will be allowed to be consumed, but am afraid the importation after that time will not be suffered upon the old footing. A Gentleman whom I have convers’d with on the subject … conceives that the only chance remaining for an admission would be by holding out the idea of a duty being laid on our flour.… If the admission can be obtained even on these terms, It appears to me it will prove advantageous to us, inasmuch as our flour will always find a Considerable consumption,… provided they put no greater duty on our flour than the real expense of manufactureing wheat here; beside the advantage We shall always derive from our packages; barrels being transported into the Country with much more ease than can the imported wheat for manufactureing.… I do not know but that it would be best to have it admitted on almost any terms than to have it prohibited.” Asks for JM’s instructions on the subject before the prohibition takes effect, believing it will be proper to present another memorial at that time. “If this Sir should be your opinion, I submit to your judgment whether it would not be better for you Sir to write the Memorial.”
Reports that Mr. Dunbar, who brought the commission from the United Insurance Company of New York, arrived on 20 Sept. “The Gentlemen named are Messrs. Dohrman, Bulkeley, & Herbert, but they are all [of] opinion that there would be an impropriety in even requesting his Excellency to be interrogated, & was the application made they were confident he would not comply.” A similar application from Great Britain was refused by a former administration. “If we fail in obtaining His Excellency’s evidence, I hope We shall succeed in a way that will answer all the purposes intended by the Commission.… The fact the Company want to substantiate Vizt. whether the Aurora was concerned in an illicit or prohibited Trade, can full as well be substantiated by an authenticated Copy of the proceedings against her in Para & by the Laws of this Country relative to the Colonial Trade.”
Three ships from Philadelphia have been quarantined because of a report of yellow fever in that city by a captain from New York. One of them and a vessel from Baltimore and one from New York were cleared on Jarvis’s application to the health officer. Ships from all other ports in the U.S. are admitted directly. Believes the captain of a twenty-two-gun Moroccan ship that arrived in port “some days ago” and stayed four or five days is the same one mentioned by Simpson and Gavino. Has had “no certain information” regarding General Lannes; “the report is that a Courier met him on his way to Paris with orders from Bonaparte for him to retire to an Estate he has 30 leagues from Paris.” Mentions in a postscript that a dispatch from Willis and a copy of a circular from Gavino accompany his dispatch.
 

   
   RC (DNA: RG 59, CD, Lisbon, vol. 1). 5 pp.; docketed by Wagner as received 22 Nov.



   
   A full transcription of this document has been added to the digital edition.

